t c summary opinion united_states tax_court glenn r martin and barbara martin petitioners v commissioner of internal revenue respondent docket no 16494-10s filed date glenn r martin and barbara martin pro sese craig a ashford and david sorensen for respondent summary opinion vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure and sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure in petitioners’ federal_income_tax for and respectively after concessions the issues remaining for decision as to each year in issue are whether petitioners are entitled to a home_office deduction whether petitioners are entitled to a deduction for traveling expenses while away from home and whether petitioners are liable for an accuracy-related_penalty for negligence or disregard of rules or regulations continued the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar petitioners concede that they are not entitled to deductions for supplies office expenses in excess of the amounts respondent allowed or investment_interest on their schedules c profit or loss from business for and respondent concedes that petitioners are entitled to deduct their investment_interest on schedules a itemized_deductions and that petitioners’ allowable total schedule a deductions are dollar_figure and dollar_figure for and respectively background some of the facts have been stipulated and are so found the stipulation of facts and accompanying exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in nevada i the real_estate business mr martin is a licensed real_estate broker in nevada and california and mrs martin is a licensed salesperson in nevada and acts as an unlicensed assistant3 in california they operate re max scenic properties real_estate business a real_estate brokerage franchise in the tahoe area before the years in issue they operated the real_estate business primarily out of their nevada home_office they also maintained a small office in a commercial building in california which they used to register their california broker’s license and to store records as required by the california department of real_estate ii semiretirement in florida on date petitioners became semiretired and moved to their second home in sanibel florida but soon discovered that it had sustained mold an unlicensed assistant is a person who is permitted to assist with real_property transactions in california subject_to certain restrictions the tahoe area is on the border of nevada and california approximately miles southwest of reno damage from hurricane charlie it was not until date that they finished repairing the damage and began occupying the home however around that time their real_estate business was picking up in the tahoe area they tried listing their florida home for sale or rent but their efforts met with little success they decided to continue residing there and converted the guest bedroom into a home_office iii home_office and travel during the years in issue petitioners regularly performed administrative tasks for their real_estate business from the florida home_office including calling clients in the tahoe area sending faxes filling out paperwork and initiating contracts they did not use the office for any other purpose neither mr nor mrs martin was a licensed broker in florida and their real_estate business did not have any clients or property in florida they periodically traveled from florida to the tahoe area for one or two weeks at a time to meet with clients host open houses and sell property while in the tahoe area they performed a minimal amount of administrative work from their nevada home_office iv tax returns petitioners timely filed joint federal_income_tax returns for and as relevant here they claimed travel_expenses on their schedules c of dollar_figure and dollar_figure for and respectively for airfare from florida to the tahoe area and for meal and incidental_expenses on a per_diem basis they did not claim any home_office_deductions on the returns on date petitioners executed a form_872 consent to extend the time to assess tax in which they agreed to extend the period of limitations for assessment of their tax to date on date respondent mailed petitioners a notice_of_deficiency for and disallowing among other things their claimed travel expense deductions on date petitioners timely petitioned the court for redetermination of the deficiency and alleged in their petition that they are entitled to deductions of dollar_figure and dollar_figure for and respectively for their florida home_office petitioners argue for the first time on reply brief that the period of limitations in which respondent may assess their tax_liabilities for and has expired they do not dispute receiving a timely notice_of_deficiency but argue that the notice_of_deficiency was a proposed deficiency and not an assessment of tax petitioners’ argument is erroneous because the period of limitations on assessment is suspended during the 90-day period following the mailing of a notice_of_deficiency and where as here the taxpayer petitions the court in response to the notice until our decision becomes final and for an additional days thereafter see sec_6213 sec_6503 discussion i general rules the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving the determinations erroneous rule a the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed and this includes the burden of substantiation id 65_tc_87 aff’d per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 sec_162 provides a deduction for certain business_expenses in order to qualify for the deduction under sec_162 an item must be ‘paid or incurred during the taxable_year ’ be for ‘carrying on any trade_or_business ’ be an ‘expense ’ be a ‘necessary’ expense and be an ‘ordinary’ expense 403_us_345 see also 383_us_687 the term necessary imposes we interpret petitioners’ argument on reply brief to be that the burden_of_proof should shift to respondent under sec_7491 however petitioners have not complied with the code’s substantiation requirements as discussed infra accordingly the burden_of_proof does not shift to respondent only the minimal requirement that the expense be ‘appropriate and helpful’ for ‘the development of the taxpayer’s business’ alteration in original quoting 290_us_111 308_us_488 to qualify as ordinary the expense must relate to a transaction of common or frequent occurrence in the type of the business involved whether an expense is ordinary is determined by time place and circumstance welch v helvering u s pincite if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the expense we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir however for the cohan_rule to apply there must be sufficient evidence in the record to provide a basis for the estimate 85_tc_731 certain expenses may not be estimated because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 aff’d per curiam 412_f2d_201 2d cir ii home_office deduction a eligibility generally a deduction for an expense relating to property occupied by a taxpayer as a residence is disallowed sec_280a an exception to the general_rule is found in sec_280a which provides that an expense that is allocable to a portion of the taxpayer’s dwelling that is used exclusively on a regular basis as the taxpayer’s principal_place_of_business will be allowed as a deduction the taxpayer_relief_act_of_1997 pub_l_no sec_932 sec_111 stat pincite amended sec_280a to provide that the term principal_place_of_business includes a place of business that is used by a taxpayer for administrative and management activities if no other fixed location of the trade_or_business is used by the taxpayer to conduct substantial administrative or management activities a portion of the taxpayer’s dwelling is a room or other separately identifiable space hefti v commissioner tcmemo_1993_128 mr martin credibly testified that petitioners used the florida home_office on a regular basis during the years in issue to call clients in the tahoe area send faxes fill out paperwork initiate contracts and perform other administrative tasks associated with operating the real_estate business he further credibly testified that petitioners used the florida home_office exclusively for business purposes petitioners admit that they performed a minimal amount of work out of their nevada home_office during the years in issue and stored records in the california office but these activities do not rise to the level of substantial administrative or management activities we find that petitioners used their florida home_office regularly and exclusively for the administrative and management tasks of their real_estate business and accordingly it qualifies as their principal_place_of_business under sec_280a b substantiation respondent conceded at trial that petitioners have substantiated deductions for their florida home_office to the extent of dollar_figure for and dollar_figure for petitioners argue on brief that they are entitled to deduct dollar_figure for and dollar_figure for but they have neither introduced into evidence any records or receipts substantiating amounts in excess of those respondent conceded nor the house conference_report accompanying the amendment to sec_280a states that a taxpayer’s eligibility to claim a home_office deduction under the bill will not be affected by the fact that the taxpayer conducts substantial non-administrative or non-management business activities at a fixed location of the business outside the home eg meeting with or providing services to customers clients or patients at a fixed location of the business away from home h_r conf rept no pincite 1997_4_cb_1457 therefore petitioners’ eligibility to claim a deduction for their florida home_office is also not affected by the substantial nonadministrative and nonmanagement activities such as meeting with clients hosting open houses and selling property they performed in the tahoe area presented sufficient evidence to permit a reasonable estimate of such amounts under the cohan_rule accordingly we allow them home_office_deductions of dollar_figure for and dollar_figure for iii travel_expenses sec_162 allows a taxpayer to deduct ordinary and necessary travel_expenses including amounts for lodging and meals paid_or_incurred during the taxable_year if such expenses are paid_or_incurred while away from home in pursuit of a trade_or_business 326_us_465 38_tc_470 aff’d 321_f2d_504 8th cir the reference to home in sec_162 means the taxpayer’s tax_home 74_tc_578 49_tc_557 respondent contends that petitioners do not satisfy the requirements of sec_162 and have not met the strict substantiation requirements of sec_274 we will focus our inquiry on sec_274 in addition to satisfying the criteria for deductibility under sec_162 a taxpayer must satisfy the strict substantiation requirements of sec_274 in order for a travel expense deduction to be allowed sec_274 we may not use the cohan doctrine to estimate expenses covered by sec_274 see sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date to substantiate a deduction attributable to travel a taxpayer must maintain adequate_records or present corroborative evidence of the taxpayer’s own statements to show the following the amount of the expense the time and place of the travel the business_purpose of the expense and the business relationship to the taxpayer sec_274 flush language to meet the ‘adequate records’ requirements of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence sec_1_274-5t temporary income_tax regs fed reg date mr martin testified that petitioners incurred expenses for airfare from florida to the tahoe area and for meal and incidental_expenses while in the tahoe area however his testimony was general vague and conclusory he did not provide a specific travel time business_purpose or account of petitioners’ expenses for any trip furthermore petitioners did not produce any records receipts or other evidence to corroborate mr martin’s testimony we do not doubt that petitioners incurred travel_expenses however mr martin’s testimony alone is not sufficient to meet the strict substantiation requirements of sec_274 see wolfgram v commissioner tcmemo_2010_69 testimony alone without corroborative evidence does not satisfy the requirements of sec_274 zand v commissioner tcmemo_1996_19 the unsupported testimony of a taxpayer at trial is not sufficient to meet the stringent substantiation requirements of sec_274 to adequately substantiate the deductibility of travel and entertainment_expenses specificity is imperative aff’d 143_f3d_1393 11th cir accordingly petitioners are not entitled to deduct their claimed travel_expenses for or we are not persuaded by petitioners’ argument that they are entitled to deduct the cost of meals and incidentals using the applicable federal meal and incidental expense m ie per_diem rate for each day they traveled to the tahoe area sec_1_274-5 income_tax regs grants the commissioner the authority to establish a method under which a taxpayer may elect to use a specified amount for meals and incidentals paid_or_incurred while traveling away from home in lieu of substantiating the actual costs for the taxable years in issue the commissioner established that method through revproc_2005_67 2005_2_cb_729 date to date revproc_2006_41 2006_2_cb_777 date to date and revproc_2007_63 2007_2_cb_809 date to date although use of the m ie rate does eliminate some of the substantiation requirements of sec_274 essentially the cost element the taxpayer is not relieved of substantiating the time place and business_purpose of the travel see sec_1_274-5 income_tax regs revproc_2005_67 sec_4 c b pincite revproc_2006_41 sec_4 c b pincite revproc_2007_63 sec_4 c b pincite mr martin’s testimony is insufficient to substantiate the time and business_purpose of petitioners’ travel and therefore petitioners may not deduct their travel_expenses for or using the per_diem rate iv accuracy-related_penalties sec_6662 and b imposes a penalty equal to of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1 b income_tax regs sec_6664 provides an exception to the imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see id pincite see also rule a welch v helvering u s pincite petitioners failed to keep adequate_records and to properly substantiate their claimed travel_expenses mr martin admitted at trial that petitioners had not substantiated the office expenses they conceded as to the remaining items petitioners conceded nothing suggests that their failures were other than negligent see perry funeral home inc v commissioner tcmemo_2003_340 finding that the commissioner met his burden of production under sec_7491 with respect to items the taxpayer conceded when the record was silent as to the taxpayer’s position on those items and there was no evidence that the taxpayer’s errors were other than negligent therefore we find that respondent has met his burden of production petitioners offered no evidence that they acted with reasonable_cause and in good_faith accordingly we find that petitioners are liable for the accuracy-related_penalty for and there is no underpayment_of_tax attributable to the home_office_deductions as they were not claimed on petitioners’ tax_return for or in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
